Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed 06/17/2022. 
In the instant amendment, claims 1-2, 7-11, 13-19 were amended; claims 3-6, and 12 were cancelled; 20-25 are new claims; claims 1 and 11 are independent claims. Claims 1-2, 7-11 and 13-25 are pending in this application. THIS ACTION IS MADE FINAL. 

Response to Arguments
The 35 U.S.C. 101 rejection to claim 19 has been withdrawn as per amendment filed 06/17/2022. 
Applicant’s arguments in the instant amendment, filed on 06/17/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues on (page 14):  the cited prior art fails to explicitly disclose “transmitting authentication request information including the face information to a face authentication server.” 
The Examiner respectfully disagrees with the applicant’s arguments because Pham discloses sending [transmitting] an authentication request information including face information to a server for facial authentication (See Pham, [0008], [0015]-[0016] & [0057]). 
Applicant’s arguments regarding the remaining limitations with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments (pages 16-26): Additionally, as to the dependent claims 2, 7-10 and 13-25 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent claims 1 and 11 and are therefore distinguished from the cited art at least by virtue OR allowable at least based on of their additionally recited patentable subject matter. 
The Examiner disagrees with the Applicant. The Examiner respectfully submits that the dependent claims are rejected at least based on the rationale and resource presented to the argument for their respective based claims, and the reference applied to the dependent claims 2, 7-10 and 13-25
Therefore, in view of the above reasons, the Examiner maintains the rejection with the cited prior art references. 





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968) and further in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, see WIPO Translation of WO2016013090). 

Regarding claim 1, Al-Hamami discloses an authentication method in which a mobile terminal of a user performs face authentication for the user by operating in conjunction with a face authentication and control system, comprising:
generating face information for the user by capturing an image of the user; (Al-Hamami, Pages 27-28, Stage 1: Collecting user information (Client) describes creating face information for the user by capturing an image of the user)
Al-Hamami fails to explicitly disclose transmitting authentication request information including the face information to a face authentication server; and receiving face authentication result information from the face authentication server wherein the face authentication result information represents a result of the face authentication for the user. 
However, in an analogous art, Pham discloses transmitting authentication request information including the face information to a face authentication server; (Pham, [0008], [0015]-[0016], [0057], describes sending the authentication request information including the face information to the authentication server to perform face authentication)
and receiving face authentication result information from the face authentication server, (Pham, [0046], describes receiving face authentication result information from the authentication server that performs facial authentication)
wherein the face authentication result information represents a result of the face authentication for the user (Pham, [0046] describes wherein the face authentication result information represents a result of the face authentication for the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include receiving face authentication result information from the face authentication server, wherein the face authentication result information represents a result of the face authentication for the user. One would have been motivated to provide authentication of transactions using a mobile device (Pham, [0001]). 
Al-Hamami and Pham fail to explicitly disclose wherein the face information comprises facial feature point information pertaining to a face of the user; the face authentication is performed by the face authentication server using a comparison between the face feature point information of the face information generated by the mobile terminal and a feature point of a face of the user derived using a registration information for the user. 
However, in an analogous art, Ohbitsu discloses wherein the face information comprises facial feature point information pertaining to a face of the user; (Ohbitsu, [0011], [0021]-[0026] describe wherein the face information comprises facial feature point information pertaining to a face of the user)
the face authentication is performed by the face authentication server using a comparison between the face feature point information of the face information generated by the mobile terminal (Ohbitsu, [0011]-[0012], [0021]-[0029], [0036], [0046] describes the face authentication is performed by the face authentication server using a comparison between the face feature point information of the face information generated by the mobile terminal)
and a feature point of a face of the user derived using a registration information for the user (Ohbitsu, [0011], [0021]-[0026], [0080], [0093], describe and a feature point of a face of the user derived using a registration information for the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohbitsu with the method and system of Al-Hamami and Pham to include wherein the face information comprises facial feature point information pertaining to a face of the user; the face authentication is performed by the face authentication server using a comparison between the face feature point information of the face information generated by the mobile terminal and a feature point of a face of the user derived using a registration information for the user. One would have been motivated to provide a means for facial authentication using features points such as eyes, nose, mouth and black elements of the face of an input image (Ohbitsu, [0002]-[0003]). 

	Regarding claim 19, claim 19 is directed to a non-transitory computer-readable recording medium. Claim 19 is similar in scope to claim 1 and is  therefore rejected under similar rationale. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968), Ohbitsu et al (“Ohbitsu,” WO2016013090, see WIPO Translation of WO2016013090) in view of Yu Nam et al (“Yu Nam,” KR101087698 B1, See Google Patents Translation). 

Regarding claim 2, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Ohbitsu discloses wherein the facial authentication is performed by the facial authentication server comparing the facial feature point information of the face information and a feature point of the face of the user derived by the registration information (Ohbitsu, [0011], [0021]-[0026], [0080], [0093], describe wherein the facial authentication is performed by the facial authentication server comparing the facial feature point information of the face information and a feature point of the face of the user derived by the registration information)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohbitsu with the method and system of Al-Hamami and Pham to include wherein the facial authentication is performed by the facial authentication server comparing the facial feature point information of the face information and a feature point of the face of the user derived by the registration information. One would have been motivated to provide a means for facial authentication using features points such as eyes, nose, mouth and black elements of the face of an input image (Ohbitsu, [0002]-[0003]).
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose further comprising: installing an application for face authentication; generating registration information for the face authentication based on information about the user, which is input from the user through the application, and transmitting the registration information to the face authentication server. 
Yu Nam further discloses further comprising: installing an application for face authentication; (Yu Nam, Page 3, Fifth paragraph, paragraph starts with First, the face authentication….describes installing an application for face authentication)
generating the registration information for the face authentication based on information about the user, (Yu Nam, Page 3, Sixth Paragraph, paragraph starts with Figure 2a shows…describes creating registration information for face authentication based on information about the user)
which is input from the user through the application; (Yu Nam, Page 3, Sixth Paragraph, paragraph starts with Figure 2a shows…describes which is input from the user through the application)
and transmitting the registration information to the face authentication server, (Yu Nam, Page 3, Sixth Paragraph, paragraph starts with Figure 2a describes transmitting the registration information to the face authentication server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yu Nam with the method and system of Al-Hamami, Pham and Ohbitsu to include further comprising: installing an application for face authentication; generating registration information for the face authentication based on information about the user, which is input from the user through the application, and transmitting the registration information to the face authentication server. One would have been motivated to protect personal information and enhancing security of a smartphone by preventing unauthorized use of the function of the smartphone (Yu Nam, Page 2, First Paragraph, Lines 1-2).




Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968) in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, See WIPO Translation of WO2016013090) and further in view of Brown et al (“Brown,” US 20190173873) 

Regarding claim 7, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Pham further discloses further comprising: outputting indication information based on the result of the face authentication for the user using the face authentication result information, wherein: the face authentication result information includes the indication information, and the indication information is information that is required to be output via the mobile terminal depending on whether the face authentication for the user succeeds or fails, (Pham, [0041], describes outputting indication information based on the result of the face authentication for the user using the face authentication result information, wherein: the face authentication result information includes the indication information, and the indication information is information that is required to be output via the mobile device depending on whether the face authentication for the user fails)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include further comprising: outputting indication information based on the result of the face authentication for the user using the face authentication result information, wherein: the face authentication result information includes the indication information, and the indication information is information that is required to be output via the mobile terminal depending on whether the face authentication for the user succeeds or fails. One would have been motivated to provide authentication of transactions using a mobile device (Pham, [0001]).
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose the indication information represents an image having a specified purpose, and the image is used for the specific purpose as the indication information is output on the mobile terminal. 
However, Brown discloses the indication information represents an image having a specified purpose, (Brown, [0015], [0121], [0107], [0112] describes the indication information represents an image having a specified purpose)
and the image is used for the specific purpose as the indication information is output on the mobile terminal, (Brown, [0015], [0121], [0107], [0112] describes the indication information represents an image having a specified purpose, and the image is used for the specific purpose as the indication information is output on the mobile terminal)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Brown with the method and system of Al-Hamami, Pham and Ohbitsu to include the indication information represents an image having a specified purpose, and the image is used for the specific purpose as the indication information is output on the mobile terminal. One would have been motivated to process an identity related request (Brown, [0002]). 
Regarding claim 8, Al-Hamami, Pham, Ohbitsu and Brown disclose the authentication method of claim 7. 
Pham further discloses wherein: the indication information includes user information, and the user information represents a name, a post, an identity, or a privilege of the user (Pham, [0037] & [0041], describes wherein the indication information includes user information and the user information represents a name of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include wherein: the indication information includes user information, and the user information represents a name, a post, an identity, or a privilege of the user. One would have been motivated to provide authentication of transactions using a mobile device (Pham, [0001]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968) in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, See WIPO Translation of WO2016013090), and further in view of Brown et al (“Brown,” US 20190173873) and further in view of Burch et al (“Burch,” US 20160241550). 

Regarding claim 9, Al-Hamami, Pham, Ohbitsu and Brown disclose the authentication method of claim 7. 
Al-Hamami, Pham, Ohbitsu and Brown fail to explicitly disclose the system control information is access certification information for operating an access control device, the system control information validity period information representing a validity period during which the system control information is valid, the system control information is one-time information, and the system control information represents a time-based on-time password (OTP).
However, in an analogous art, Burch discloses the system control information is access certification information for operating an access control device, (Burch, Figures 1A, 1B, 1C, [0006], describes the system control information is access certification information for operating an access control device)
the system control information validity period information representing a validity period during which the system control information is valid, (Burch, Figures 1A, 1B, 1C, [0006], describes the system control information validity period information representing a validity period during which the system control information is valid)
the system control information is one-time information, and the system control information represents a time-based on-time password (OTP) (Burch, Figures 1A, 1B, 1C, [0006], describes the system control information is one-time information, and the system control information represents a time-based on-time password (OTP))
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Burch with the method and system of Al-Hamami, Pham, Ohbitsu and Brown to include the system control information is access certification information for operating an access control device, the system control information validity period information representing a validity period during which the system control information is valid, the system control information is one-time information, and the system control information represents a time-based on-time password (OTP). One would have been motivated to provide Time-based One Time Passwords for network authentication (Burch, [0005]).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968) in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, See WIPO Translation of WO2016013090), and further in view of Azar et al (“Azar,” US 20140059673). 

Regarding claim 10, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is generated, the mobile terminal instructs the user to make a specific motion, check whether the user made the specific motion, and generates face information through the face recognition in a case that the mobile terminal confirms that the user made the specific motion, and the mobile terminal performs the face recognition using an image generated before the user makes the specific motion as instructed and an image generated after the user makes the specific motion as instructed
However, in an analogous art, Azar discloses wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is generated, (Azar, [0023], [0079] describe wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is generated)
the mobile terminal instructs the user to make a specific motion, (Azar, [0023], [0079], [0081] describes the mobile terminal instructs the user to make a specific motion)
check whether the user made the specific motion, and generates face information through the face recognition in a case that the mobile terminal confirms that the user made the specific motion, (Azar, [0023], [0079], [0031], describes check whether the user made the specific motion, and generates face information through the face recognition in a case that the mobile terminal confirms that the user made the specific motion)
and the mobile terminal performs the face recognition using an image generated before the user makes the specific motion as instructed and an image generated after the user makes the specific motion as instructed (Azar, [0023], [0079], [0031], describes and the mobile terminal performs the face recognition using an image generated before the user makes the specific motion as instructed and an image generated after the user makes the specific motion as instructed)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Azar with the method and system of Al-Hamami, Pham and Ohbitsu to include wherein the mobile terminal uses face recognition combined with a motion of the user when the face information is generated, the mobile terminal instructs the user to make a specific motion, check whether the user made the specific motion, and generates face information through the face recognition in a case that the mobile terminal confirms that the user made the specific motion, and the mobile terminal performs the face recognition using an image generated before the user makes the specific motion as instructed and an image generated after the user makes the specific motion as instructed. One would have been motivated to provide multi-factor authentication for authenticating the user of an electronic device (Azar, [0002]). 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968) in view of Hoyos et al (“Hoyos,” US 20140337949) and further in view of Ohbitsu et al (“Ohbitsu,” WO 2016013090, See WIPO Translation of WO2016013090).   

Regarding claim 11, Al-Hamami discloses an authentication method in which a face authentication and control system performs face authentication for a user by operating in conjunction with a mobile terminal of the user, comprising:
receiving, by a face authentication server, authentication request information including face information about a face of the user of the mobile terminal from the mobile terminal; (Al-Hamami, FIG 1: Proposed Model & FIG 3, Page 30, Left Column, Last Paragraph describes receiving by a face authentication server, authentication request information including face information about a face of the user of the mobile device from the mobile device)
performing, by the face authentication server, face authentication for the user using the authentication request information; (Al-Hamami, FIG 1: Proposed Model & FIG 3; Page 30, Left Column, Last Paragraph and Right column, Three Paragraphs, describes performing by the face authentication server, face authentication for the user using the authentication request information)
Al-Hamami fails to explicitly disclose generating, by the face authentication server, face authentication result information for the face authentication wherein: the face authentication result information is information representing the result of the face authentication for the user. 
However, in an analogous art, Pham discloses generating, by the face authentication server, face authentication result information for the face authentication wherein: the face authentication result information is information representing the result of the face authentication for the user (Pham, [0046], describes generating, by the face authentications server, face authentication result information representing the result of the face authentication for the user). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Pham with the method and system of Al-Hamami to include receiving face authentication result information from the face authentication server, wherein the face authentication result information represents a result of the face authentication for the user. One would have been motivated to provide authentication of transactions using a mobile device (Pham, [0001]).
Al-Hamami and Pham fail to explicitly disclose the processing request information is information for requesting management for the user and/or control of the face authentication and control system when the face authentication for the user succeeds
However, in an analogous art, Hoyos discloses the processing request information is information for requesting management for the user and/or control of the face authentication and control system when the face authentication for the user succeeds (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock from a remote device and providing access to a restricted location of the face authentication and control system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include the processing request information is information for requesting management for the user and/or control of the face authentication and control system when the face authentication for the user succeeds. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])
Al-Hamami, Pham and Hoyos fails to explicitly disclose the face information includes facial feature point information for the face of the user generated by the mobile terminal, the face authentication server identifies which of registered users of the face authentication and control system the facial information of the authentication request information represents by comparing the facial feature point information of the face information of the authentication request information and feature points of the registered users derived by registered information for users of the face authentication and control system.
However, in an analogous art, Ohbitsu discloses the face information includes facial feature point information for the face of the user generated by the mobile terminal, (Ohbitsu, [0011], [0021]-[0026] describe the face information includes facial feature point information for the face of the user generated by the mobile terminal)
the face authentication server identifies which of registered users of the face authentication and control system the facial information of the authentication request information represents by comparing the facial feature point information of the face information of the authentication request information (Ohbitsu, [0011]-[0012], [0021]-[0029], [0036], [0046] describes the face authentication server identifies which of registered users of the face authentication and control system the facial information of the authentication request information represents by comparing the facial feature point information of the face information of the authentication request information)
and feature points of the registered users derived by registered information for users of the face authentication and control system (Ohbitsu, [0011], [0021]-[0026], [0080], [0093], describes and feature points of the registered users derived by registered information for users of the face authentication and control system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohbitsu with the method and system of Al-Hamami, Pham and Hoyos to include the face information includes facial feature point information for the face of the user generated by the mobile terminal, the face authentication server identifies which of registered users of the face authentication and control system the facial information of the authentication request information represents by comparing the facial feature point information of the face information of the authentication request information and feature points of the registered users derived by registered information for users of the face authentication and control system. One would have been motivated to provide a means for facial authentication using features points such as eyes, nose, mouth and black elements of the face of an input image (Ohbitsu, [0002]-[0003]).

Regarding claim 20, claim 20 is directed to a non-transitory computer-readable recording medium. Claim 20 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968), Hoyos et al (“Hoyos,” US 20140337949) in view of Ohbitsu et al (“Ohbitsu,” WO 2016013090, see WIPO translation of WO2016013090), Sakamoto et al (“Sakamoto,” WO 2018225642, see Machine Translation)  in view of Cherry et al (“Cherry,” US 20130290154) and further in view of Hoyos et al (“Hoyos 930”, US 20140337930). 

Regarding claim 13, Al-Hamami, Pham, Hoyos and Ohbitsu disclose the authentication method of claim 11. 
Al-Hamami further discloses further comprising transmitting, by the face authentication server, the processing request information (Al-Hamami, [0043] describes transmits by the face authentication server, the processing information request)
Al-Hamami, Pham and Hoyos fail to explicitly disclose further comprising: transmitting, by the face authentication server, the processing request information to a management server; and performing, by the management server, the management for the user using the processing request information, wherein the management is time and attendance management for the user.
However, in an analogous art, Sakamoto discloses to a management server; (Sakamoto, [0019], describes to a management server)
and performing, by the management server, the management for the user using the processing request information, (Sakamoto, [0079]-[0081], [0019], [0044] describes and performing by the management server, the management for the user using the processing request information)
wherein the management is time and attendance management for the user, (Sakamoto, [0051]-[0052], [0057]-[0058] describes wherein the management is time and attendance management of the user), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Hamami, Pham, Hoyos and Ohbitsu to include further comprising: transmitting, by the face authentication server, the processing request information to a management server; and performing, by the management server, the management for the user using the processing request information, wherein the management is time and attendance management for the user. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]). 
Al-Hamami, Pham, Hoyos, Ohbitsu and Sakamoto fail to explicitly disclose the authentication request information includes area information used in order to specify an area in which the mobile terminal is located, the processing request information includes the area information, the management server generates attendance-related information about attendance of the user using the area information, the attendance-related information represents whether the user arrives at work on a specific date, a work location of the user, a time at which the user arrives at work, and a time at which
the user leaves work, the face authentication server performs face authentications for users of multiple organizations, and identifies an organization for which each of the face authentications is to be performed, and the multiple organizations are identified based on an area in which the mobile terminal is located.
However, in an analogous art, Cherry discloses the authentication request information includes area information used in order to specify an area in which the mobile terminal is located, (Cherry, [0058], [0081]-[0083], [0044], [0049], describes  the authentication request information includes area information used in order to specify an area in which the mobile terminal is located)
the processing request information includes the area information, (Cherry, [0058], [0081]-[0083], [0044], [0049], describes the processing request information includes the area information)
the management server generates attendance-related information about attendance of the user using the area information, (Cherry, [0013], [0051], [0011]-[0018] describes the management server generates attendance-related information about attendance of the user using the area information; also see [0058], [0081]-[0083], [0044], [0049])
the attendance-related information represents whether the user arrives at work on a specific date, (Cherry, [0013], [0051], [0011]-[0018] describes the management server generates attendance-related information about attendance of the user using the area information; also see [0058], [0081]-[0083], [0044], [0049])
a work location of the user, (Cherry, [0015] describes a work location of the user)
a time at which the user arrives at work, (Cherry, [0013], describes a time at which the user arrives at work)
and a time at which the user leaves work, (Cherry, [0013], describes a time at which the user leaves work)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cherry with the method and system of Al-Hamami, Pham, Hoyos, Ohbitsu and Sakamoto to include the authentication request information includes area information used in order to specify an area in which the mobile terminal is located, the processing request information includes the area information, the management server generates attendance-related information about attendance of the user using the area information, the attendance-related information represents whether the user arrives at work on a specific date, a work location of the user, a time at which the user arrives at work, and a time at which the user leaves work. One would have been motivated to track an employee at a job site (Cherry, [0002]). 
	Al-Humami, Pham, Hoyos, Ohbitsu, Sakamoto and Cherry fail to explicitly disclose the face authentication server performs face authentications for users of multiple organizations, and identifies an organization for which each of the face authentications is to be performed, and the multiple organizations are identified based on an area in which the mobile terminal is located.
However, in an analogous art, Hoyos ‘930 discloses the face authentication server performs face authentications for users of multiple organizations, (Hoyos ‘930, [0029], [0026], [0092], describes the face authentication server performs face authentications for users of multiple organizations)
and identifies an organization for which each of the face authentications is to be performed, (Hoyos ‘930, [0029], [0026], [0092], describes and identifies an organization for which each of the face authentications is to be performed)
and the multiple organizations are identified based on an area in which the mobile terminal is located, (Hoyos ‘930, [0029], [0026], [0092], [0220], [0232] describes and the multiple organizations are identified based on an area in which the mobile terminal is located)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention toro combine the teachings of Hoyos ‘930 with the method and system of Al-Hamami, Pham, Hoyos, Ohbitsu, Sakamoto and Cherry to include the authentication request information includes the face authentication server performs face authentications for users of multiple organizations, and identifies an organization for which each of the face authentications is to be performed, and the multiple organizations are identified based on an area in which the mobile terminal is located. One would have been motivated to provide biometrically authenticated access using a mobile device (Hoyos ‘930, [0002]). 


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968), Hoyos et al (“Hoyos,” US 20140337949) in view of Ohbitsu et al (“Ohbitsu,” WO 2016013090, see WIPO translation of WO2016013090), Sakamoto et al (“Sakamoto,” WO 2018225642, see Machine Translation) in view of Ganong et al (“Ganong,” US 20180373859). 

Regarding claim 14, Al-Humami, Pham, Hoyos and Ohbitsu disclose the authentication method of claim 11. 
Hoyos further discloses controlling a target device of the face authentication and control system; (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock providing access to a restricted location of the face authentication and control system)
further comprising: transmitting, by the face authentication server, (Hoyos, [0024] & [0019] describes transmitting and processing requests by the server which performed facial authentication) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include controlling a target device of the face authentication and control system. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])
Al-Humami, Pham, Hoyos and Ohbitsu fail to explicitly disclose the processing request information to a management server, wherein the management server generates a document by controlling a target device of the face authentication and control system.
However, in an analogous art, Sakamoto discloses further comprising: processing request information to a management server, (Sakamoto, [0019], describes processing request information to a management server)
wherein the management server generates a document by controlling a target device of the face authentication and control system, (Sakamoto, [0019], [0052], [0094]-[0095], [0025], wherein the management server creates a file [document] by controlling a target device of the face authentication and control system). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Humami, Pham, Hoyos and Ohbitsu to include further comprising: transmitting, by the face authentication server, the processing request information to a management server, wherein the management server generates a document by controlling a target device of the face authentication and control system. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]).
Al-Hamami, Pham, Hoyos, Ohbitsu and Sakamoto fail to explicitly disclose the authentication request information includes area information used in order to specify an area in which the mobile terminal is located, the processing request information includes the area information, the management server generates attendance-related information about attendance of the user using the area information, the attendance-related information represents whether the user arrives at work on a specific date, a work location of the user, a time at which the user arrives at work, and a time at which
the user leaves work, the face authentication server performs face authentications for users of multiple organizations, and identifies an organization for which each of the face authentications is to be performed, and the multiple organizations are identified based on an area in which the mobile terminal is located.
However, in an analogous art, Ganong discloses the document includes a thumbnail image of the user, (Ganong, [0017], [0027], [0029], [0151], [0153], [0155], describes the document includes a thumbnail image of the user)
the thumbnail image is a photo or an image representing a face of the user, (Ganong, [0017], [0027], [0029], [0151], [0153], [0155], describes the thumbnail image is a photo or an image representing a face of the user)
the face authentication server uses a captured image included in the authentication request information as the thumbnail image, (Ganong, [0017], [0027], [0029], [0151], [0153], [0155], describes the face authentication server uses a captured image included in the authentication request information as the thumbnail image)
the thumbnail image is a result from the face authentication, (Ganong, [0017], [0027], [0029], [0151], [0153], [0155], describes the thumbnail image is a result from the face authentication)
and the thumbnail image is an image which is recognized as an image of the user, (Ganong, [0017], [0027], [0029], [0151], [0153], [0155], describes and the thumbnail image is an image which is recognized as an image of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganong with the method and system of Al-Hamami, Pham, Hoyos, Ohbitsu and Sakamoto to include the document includes a thumbnail image of the user, the thumbnail image is a photo or an image representing a face of the user, the face authentication server uses a captured image included in the authentication request information as the thumbnail image, the thumbnail image is a result from the face authentication, and the thumbnail image is an image which is recognized as an image of the user. One would have been motivated to use facial biometrics in order to perform authentication (Ganong, [0002]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968) in view of Hoyos et al (“Hoyos,” US 20140337949) and further in view of Ohbitsu et al (“Ohbitsu,” WO 2016013090, See WIPO Translation of WO2016013090) and further in view of Volkov et al (“Volkov,” US 10,523,660).   

Regarding claim 15, Al-Hamami, Pham, Hoyos and Ohbitsu disclose the authentication method of claim 11. 
Hoyos further discloses further comprising: recognizing, by the target device, system control information of the face authentication result information output from the mobile terminal; (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock providing access to a restricted location of the face authentication and control system)
and performing, by the target device, a specific operation depending on the system control information (Hoyos, [0028] describes authenticating a user according to the user’s biometric features using a mobile device and when there’s a match authentication succeeds;  [0019]-[0020] & [0106] describes indication information includes system control information and the system control information is information for controlling an electronic door lock from a remote device and providing access to a restricted location of the face authentication and control system)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hoyos with the method and system of Al-Hamami and Pham to include further comprising: recognizing, by a target device, system control information of the face authentication result information output from the mobile terminal; and performing, by the target device, a specific operation depending on the system control information. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])
Al-Hamami, Pham, Hoyos and Ohbitsu fail to explicitly disclose wherein the system control information represents a combination of numbers and letters, a symbol, an image, a video, a barcode or a Quick Response (QR) code output from the mobile terminal, the system control information is one-time information, the system control information includes a system control information identifier, the target device queries the management server as to whether the system control information is valid before performing the specified operation according to the system control information, and operates only when the management server responds that the system control information is valid, the target device asks the management server whether the system control information is valid before performing the specific operation based on the system control information, and performs the specific operation only when the management server responses that the system control information is valid, when the target device operates based on the system control information, the target device transmits operation description information including the system control information identifier to the management server, and the management server recognizes that the system control information was used using the system control information identifier transmitted from the target device, and registers that the system control information is no longer valid for all devices of face authentication and control system.
However, in an analogous art, Volkov discloses wherein the system control information represents a combination of numbers and letters, a symbol, an image, a video, a barcode or a Quick Response (QR) code output from the mobile terminal, (Volkov, Col. 10, Lines 21-22, scan a QR code using an authenticator app on the mobile phone; also see Figures 1-5)
the system control information is one-time information, (Volkov, Col. 10, Lines 39-42, describes the system control information is one-time information; also see Figures 1-5) 
the system control information includes a system control information identifier, (Volkov, Col. 14, Lines 11-14 describes the system control information includes a system control information identifier; also see Figures 1-5)
the target device queries the management server as to whether the system control information is valid before performing the specified operation according to the system control information, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes the target device queries the management server as to whether the system control information is valid before performing the specified operation according to the system control information; also see Figures 1-5)
and operates only when the management server responds that the system control information is valid, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes and operates only when the management server responds that the system control information is valid; also see Figures 1-5)
the target device asks the management server whether the system control information is valid before performing the specific operation based on the system control information, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes the target device asks the management server whether the system control information is valid before performing the specific operation based on the system control information; also see Figures 1-5)
 and performs the specific operation only when the management server responses that the system control information is valid, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes and performs the specific operation only when the management server responses that the system control information is valid; also see Figures 1-5)
when the target device operates based on the system control information, the target device transmits operation description information including the system control information identifier to the management server, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes when the target device operates based on the system control information, the target device transmits operation description information including the system control information identifier to the management server; also see Figures 1-5)
and the management server recognizes that the system control information was used using the system control information identifier transmitted from the target device, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes and the management server recognizes that the system control information was used using the system control information identifier transmitted from the target device; also see Figures 1-5)
and registers that the system control information is no longer valid for all devices of face authentication and control system, (Volkov, Col. 9, Lines 63-67; Col. 15, Lines 1-23 describes and registers that the system control information is no longer valid for all devices of face authentication and control system; also see Figures 1-5)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Volkov with the method and system of Al-Hamami, Pham, Hoyos and Ohbitsu to include wherein the system control information represents a combination of numbers and letters, a symbol, an image, a video, a barcode or a Quick Response (QR) code output from the mobile terminal, the system control information is one-time information, the system control information includes a system control information identifier, the target device queries the management server as to whether the system control information is valid before performing the specified operation according to the system control information, and operates only when the management server responds that the system control information is valid, the target device asks the management server whether the system control information is valid before performing the specific operation based on the system control information, and performs the specific operation only when the management server responses that the system control information is valid, when the target device operates based on the system control information, the target device transmits operation description information including the system control information identifier to the management server, and the management server recognizes that the system control information was used using the system control information identifier transmitted from the target device, and registers that the system control information is no longer valid for all devices of face authentication and control system. One would have been motivated to assert a mobile identity to users and devices in an enterprise authentication system (Volkov, Col. 2, Lines 62-67; Col. 3, Lines 1-12). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968), Hoyos et al (“Hoyos,” US 20140337949) and Ohbitsu et al (“Ohbitsu,” WO 2016013090, See WIPO Translation of WO2016013090) in view of Volkov et al (“Volkov,” US 10,523,660) and further in view of Sakamoto et al (“Sakamoto,” WO 2018225642, see Machine Translation). 

Regarding claim 16, Al-Hamami, Pham, Hoyos, Ohbitsu and Volkov disclose the authentication method of claim 15. 
Hoyos further discloses wherein the operation description information includes target device identification information and operation information, (Hoyos, [0028], [0019]-[0020], [0106] describes wherein the operation description information includes target device identification information and operation information)
the target device identification information represents an identifier of the target device, (Hoyos, [0028], [0019]-[0020], [0106] describes the target device identification information represents an identifier of the target device)
and the operation information represents the specific operation performed by the target device and a time at which target device performed the specific operation, (Hoyos, [0028], [0019]-[0020], [0106] describes and the operation information represents the specific operation performed by the target device and a time at which target device performed the specific operation)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Volkov with the method and system of Al-Hamami, Pham, Hoyos and Ohbitsu to include wherein the operation description information includes target device identification information and operation information, the target device identification information represents an identifier of the target device, and the operation information represents the specific operation performed by the target device and a time at which target device performed the specific operation. One would have been motivated to provide a method and system for capturing and characterizing biometric features using a mobile device for purposes of identifying or authenticating a user (Hoyos, [0002])
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose further comprising performing, by the management server, the management for the user using the operation description information.
However, in an analogous art, Sakamoto performing, by the management server, the management for the user using the operation description information, (Sakamoto, [0025], [0041]-[0042], [0044], [0061], [0074], describes performing, by the management server, the management for the user using the operation description information which is a user ID)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Hamami, Pham, Hoyos and Ohbistu to include further comprising: generating, by the target device, operation description information about the specific operation; transmitting, by the target device, the operation description information to the management server; and performing, by the management server, the management for the user using the operation description information. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968), Hoyos et al (“Hoyos,” US 20140337949), Ohbitsu et al (“Ohbitsu,” WO 2016013090, See WIPO Translation of WO2016013090) Volkov et al (“Volkov,” US 10,523,660) in view of Sakamoto et al (“Sakamoto,” WO 2018225642, see Machine Translation) and further in view of Nakamura et al (“Nakamura,” US 20030163522). 

Regarding claim 17, Al-Humami, Pham, Hoyos, Ohbitsu and Sakamoto disclose the authentication method of claim 16. 
Sakamoto discloses wherein the management server generates attendance-related information about attendance of the user using the operation description information and stores the generated attendance-related information (Sakamoto, [0019], [0044], [0051]-[0052], [0057]-[0058] describes wherein the management server creates attendance-related information about attendance of the user using the [0049], [0089], [0044], user ID [operation description information] and [0051]-[0052], [0094] & [0109] stores the generated attendance-related information). 
Sakamoto further discloses a work location (Sakamoto, [0092], work location)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sakamoto with the method and system of Al-Humami, Pham, Hoyos and Ohbitsu to include wherein the management server generates attendance-related information about attendance of the user using the operation description information and stores the generated attendance-related information and a work location. One would have been motivated to track the time and attendance management of a user (Sakamoto, [0051]-[0052], [0057]-[0058]).
Al-Humami, Pham, Hoyos, Ohbitsu and Sakamoto fail to explicitly disclose the target device is a gate performs an access control for the user, the system control information is access certification information for operating the access control device, the access certification information is information for opening the gate of the access control device, the access control device opens the gates as the access control device, the operation description information includes an identifier of the gate, an identifier of the user, the operating information indicating that the gate is open, and a time at which the access control device operates, the management server uses an identifier of the gate in the operation description information to identify whether the gate is a gate for going to work or a gate for leaving work, so as to confirm which one the user did between going to work and leaving work and to confirm where the user was.
However, in an analogous art, Nakamura discloses the target device is a gate performs an access control for the user, (Nakamura, [0109] describes the target device is a gate performs an access control for the user)
the system control information is access certification information for operating the access control device, (Nakamura, [0109] describes the target device is a gate performs an access control for the user)
the access certification information is information for opening the gate of the access control device, (Nakamura, [0109] describes the target device is a gate performs an access control for the user)
the access control device opens the gates as the access control device, the operation description information includes an identifier of the gate, (Nakamura, [0109] describes the target device is a gate performs an access control for the user)
an identifier of the user, the operating information indicating that the gate is open, and a time at which the access control device operates, (Nakamura, [0109], [0111] describes the target device is a gate performs an access control for the user)
the management server uses an identifier of the gate in the operation description information to identify whether the gate is a gate for going to work or a gate for leaving work, (Nakamura, [0006], [0017], [0106], [0109], describes the management server uses an identifier of the gate in the operation description information to identify whether the gate is a gate for going to work or a gate for leaving work)
so as to confirm which one the user did between going to work and leaving work and to confirm where the user was, (Nakamura, [0006], [0017], [0106], [0109], describe so as to confirm which one the user did between going to work and leaving work and to confirm where the user was)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nakamura with the method and system of Al-Humami, Pham, Hoyos, Ohbitsu and Sakamoto to include the target device is a gate performs an access control for the user, the system control information is access certification information for operating the access control device, the access certification information is information for opening the gate of the access control device, the access control device opens the gates as the access control device, the operation description information includes an identifier of the gate, an identifier of the user, the operating information indicating that the gate is open, and a time at which the access control device operates, the management server uses an identifier of the gate in the operation description information to identify whether the gate is a gate for going to work or a gate for leaving work, so as to confirm which one the user did between going to work and leaving work and to confirm where the user was. One would have been motivated to provide entrance and exit management system for controlling entrance and exit at a plurality of management points, the entrance and exit management system (Nakamura, [0017])

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of  Pham et al (“Pham,” US 20200019968), Hoyos et al (“Hoyos,” US 20140337949) in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, see WIPO Translation of WO2016013090) and further in view of Ganong et al (“Ganong,” US 20180373859)

Regarding claim 18, Al-Hamami, Pham, Hoyos and Ohbitsu disclose the authentication method of claim 11. 
Al-Hamami, Pham, Hoyos and Ohbitsu fail to explicitly disclose wherein the face authentication server generates a thumbnail image for the user using the authentication request information when the face authentication for the user is successfully performed; information when the face authentication for the user is successfully performed, and stores the thumbnail image as registration information for the user, and the thumbnail image is used as the registration information in a next facial authentication for the user replacing an existing image of the registration information for the user, or used as the registration information in the next facial authentication for the user together with the existing image.
However, in an analogous art, Ganong discloses wherein the face authentication server generates a thumbnail image for the user using the authentication request information when the face authentication for the user is successfully performed (Ganong, [0158], [0017], [0027], [0035]-[0036] describes wherein the face authentication server creates a thumbnail image for the user using the authentication request information when the face authentication for the user is successful; also see Figures 1-13)
information when the face authentication for the user is successfully performed, and stores the thumbnail image as registration information for the user, (Ganong, [0158], [0017], [0027], [0035]-[0036], [0111], describes information when the face authentication for the user is successfully performed, and stores the thumbnail image as registration information for the user; also see Figures 1-13)
and the thumbnail image is used as the registration information in a next facial authentication for the user replacing an existing image of the registration information for the user, (Ganong, [0158], [0017], [0027], [0035]-[0036], [0111], describes and the thumbnail image is used as the registration information in a next facial authentication for the user replacing an existing image of the registration information for the user; also see Figures 1-13)
or used as the registration information in the next facial authentication for the user together with the existing image, (Ganong, [0158], [0017], [0027], [0035]-[0036], [0111] describes or used as the registration information in the next facial authentication for the user together with the existing image; see also Figures 1-13)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganong with the method and system of Al-Hamami, Pham, Hoyos and Ohbitsu to include wherein the face authentication server generates a thumbnail image for the user using the authentication request information when the face authentication for the user is successfully performed; information when the face authentication for the user is successfully performed, and stores the thumbnail image as registration information for the user, and the thumbnail image is used as the registration information in a next facial authentication for the user replacing an existing image of the registration information for the user, or used as the registration information in the next facial authentication for the user together with the existing image. One would have been motivated to provide authentication of individuals and individuals' photo identification credentials, and to the authentication of documents or transactions signed or approved by individuals using facial biometrics in order to perform authentication and present visible proof via the users face integrated with digital signature technology, (Ganong, [0002]). 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968) in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, see WIPO Translation of WO2016013090) and further in view of Lau et al (“Lau,” US 20150310259). 

Regarding claim 21, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose wherein: the face authentication result information includes terminal control information,  the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails,  the terminal control information indicates whether to enable or disable a specific function of the mobile terminal,  the mobile terminal enables or disables the specific function depending on the terminal control information,  and the mobile terminal enables or disables at least one of 
a capture function,  a recording function and a sound output function of the mobile terminal using the terminal control information.
However, in an analogous art, Lau discloses wherein: 
the face authentication result information includes terminal control information, (Lau, [0043], [0085], [0005] describes the face authentication result information includes terminal control information)
the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, (Lau, [0005], [0030], [0043], [0075], describes the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails)
the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, (Lau, [0043], [0085], [0005], describes the terminal control information indicates whether to enable or disable a specific function of the mobile terminal)
the mobile terminal enables or disables the specific function depending on the terminal control information, (Lau, [0043], [0003], [0005] describes the mobile terminal enables or disables the specific function depending on the terminal control information) and
the mobile terminal enables or disables at least one of (Lau, [0043], [0003], [0005], describes the mobile terminal enables at least one of)
a capture function, (Lau, [0043], [0046], [0075] a capture function)
a recording function 
and a sound output function of the mobile terminal using the terminal control information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ganong with the method and system of Al-Hamami, Pham and Ohbitsu to include information when the face authentication for the user is successfully performed, and stores the
thumbnail image as registration information for the user, and the thumbnail image is used as the registration information in a next facial authentication for the user replacing an existing image of the registration information for the user, or used as the registration information in the next facial authentication for the user together with the existing image. One would have been motivated to provide a means for authenticating a user of a computing device such as a mobile computing device using facial data (Lau, [0001]). 

Regarding claim 22, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose wherein: the face authentication result information includes terminal control information, the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, the mobile terminal enables or disables the specific function of the mobile terminal according to the terminal control information when the user enters or leaves a specific place through an access control device, and an enabled status or a disabled status of the mobile terminal determined by the terminal control information is maintained while a period specified by the terminal control information or while the mobile terminal is located within a specific area.
However, in an analogous art, Lau discloses wherein: the face authentication result information includes terminal control information, (Lau, [0005], [0030], [0043], [0075], describes wherein: the face authentication result information includes terminal control information)
the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, (Lau, [0005], [0030], [0043], [0075], describes the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails)
the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, (Lau, [0005], [0030], [0043], [0075], describes the terminal control information indicates whether to enable or disable a specific function of the mobile terminal)
the mobile terminal enables or disables the specific function of the mobile terminal according to the terminal control information when the user enters or leaves a specific place through an access control device, (Lau, [0005], [0030], [0043], [0075], describes the mobile terminal enables or disables the specific function of the mobile terminal according to the terminal control information when the user enters or leaves a specific place through an access control device)
and an enabled status or a disabled status of the mobile terminal determined by the terminal control information is maintained while a period specified by the terminal control information or while the mobile terminal is located within a specific area, (Lau, [0083], [0005], [0030], [0043], [0075], describes and an enabled status or a disabled status of the mobile terminal determined by the terminal control information is maintained while a period specified by the terminal control information or while the mobile terminal is located within a specific area)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lau with the method and system of Al-Hamami, Pham and Ohbitsu to include wherein: the face authentication result information includes terminal control information, the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, the mobile terminal enables or disables the specific function of the mobile terminal according to the terminal control information when the user enters or leaves a specific place through an access control device, and an enabled status or a disabled status of the mobile terminal determined by the terminal control information is maintained while a period specified by the terminal control information or while the mobile terminal is located within a specific area. One would have been motivated to provide a means for authenticating a user of a computing device such as a mobile computing device using facial data (Lau, [0001]).


Regarding claim 23, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Al-Hamami, Pham and Ohbistu fail to explicitly disclose wherein: the face authentication result information includes terminal control information, the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, the mobile terminal enables or disables the specific function depending on the terminal control information, the specific function is at least one of Wi-Fi, a mobile communication network, Bluetooth and NFC, and the mobile terminal notifies the face authentication server that the specific function is enabled in a case that the disabled specific function is enabled by the user.
However, in an analogous art, Lau discloses wherein: the face authentication result information includes terminal control information, (Lau, [0005], [0030], [0043], [0075], describes wherein: the face authentication result information includes terminal control information)
the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, (Lau, [0005], [0030], [0043], [0075], describes the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails)
the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, the mobile terminal enables or disables the specific function depending on the terminal control information, (Lau, [0005], [0030], [0043], [0075], describes the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, the mobile terminal enables or disables the specific function depending on the terminal control information)
the specific function is at least one of 
Wi-Fi, (Lau, [0043], the specific function is at least one of Wi-Fi)
a mobile communication network, 
Bluetooth 
and NFC, 
and the mobile terminal notifies the face authentication server that the specific function is enabled in a case that the disabled specific function is enabled by the user (Lau, [0083], FIG 16; [0045] describe and the mobile terminal sends a signal to the face authentication server that the specific function is enabled in a case that the disabled specific function is enabled by the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lau with the method and system of Al-Hamami, Pham and Ohbitsu to include wherein: the face authentication result information includes terminal control information, the terminal control information controls the mobile terminal of the user depending on whether the face authentication for the user succeeds or fails, the terminal control information indicates whether to enable or disable a specific function of the mobile terminal, the mobile terminal enables or disables the specific function depending on the terminal control information, the specific function is at least one of Wi-Fi, a mobile communication network, Bluetooth and NFC, and the mobile terminal notifies the face authentication server that the specific function is enabled in a case that the disabled specific function is enabled by the user. One would have been motivated to provide a means for authenticating a user of a computing device such as a mobile computing device using facial data (Lau, [0001]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8) in view of Pham et al (“Pham,” US 20200019968) in view of Ohbitsu et al (“Ohbitsu,” WO2016013090, see WIPO Translation of WO2016013090) and further in view of Han et al (“Han,” US 20170025151). 

Regarding claim 24, Al-Hamami, Pham and Ohbitsu disclose the authentication method of claim 1. 
Al-Hamami, Pham and Ohbitsu fail to explicitly disclose wherein: the authentication information includes a video which the mobile terminal generates by capturing an image of the user, the mobile terminal detects the face of the user using a method of extracting a changing area based on a keyframe, and the mobile terminal recognizes the face in 3-Dimension after extracting the image of the user.
However, in an analogous art, Han discloses wherein: the authentication information includes a video which the mobile terminal generates by capturing an image of the user, (Han, [0012], [0094], [0137], [0141]-[0142], describes wherein: the authentication information includes a video which the mobile terminal generates by capturing an image of the user)
the mobile terminal detects the face of the user using a method of extracting a changing area based on a keyframe, (Han, [0012], [0156]-[0157], [0199], describes the mobile terminal detects the face of the user using a method of extracting a changing area based on a keyframe; also see [0094], [0137], [0141]-[0142])
and the mobile terminal recognizes the face in 3-Dimension after extracting the image of the user, (Han, [0012], [0081], [0084]-[0086], and [0156] describes and the mobile terminal recognizes the face in 3-Dimension after extracting the image of the user)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Han with the method and system of Al-Hamami, Pham and Ohbitsu to include wherein: the authentication information includes a video which the mobile terminal generates by capturing an image of the user, the mobile terminal detects the face of the user using a method of extracting a changing area based on a keyframe, and the mobile terminal recognizes the face in 3-Dimension after extracting the image of the user. One would have been motivated to provide an enhanced method and system of transmitting and receiving multimedia data (Han, [0003]). 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Al- Al-Hamami et al (“Al-Hamami,” Cloud Computing Access Authentication through Mobile Device based on Face Recognition, International Journal of Advanced Studies in Computer Science and Engineering,” IJASCSE Volume 5, Issue 11, 2016, Pages 1-8), in view of Pham et al (“Pham,” US 20200019968), Hoyos et al (“Hoyos,” US 20140337949) and in view of Ohbitsu et al (“Ohbitsu,” WO 2016013090, See WIPO Translation of WO2016013090) and further in view of Boye et al (“Boye,” US 20070061590). 
Regarding claim 25, Al-Hamami, Pham, Hoyos and Ohbitsu disclose authentication method of claim 11. 
Al-Hamami, Pham, Hoyos and Ohbitsu fail to explicitly disclose wherein: when the face authentication server performs the face authentication, a system administrator of the face authentication and control system or the user intervenes in the face
authentication in a case that there are a plurality of faces of which degree of similarity
with a face which the face information represents is within a predefined range among
faces which registration information of a system comprising the fare authentication server represent, the face authentication server transmits face check information to a terminal of a system administrator, the face check information includes information about faces matched by the face authentication information, the face check information includes a photograph of registered face information and a photograph of authentication face information matched by the face authentication server, the registered face information represents a face of registration information which registered in the face authentication server, the authentication face information represents a face of face information of the authentication request information transmitted from the mobile terminal, the terminal of the system administrator receives an input from the system administrator representing a confirm about whether a first photograph of the face information and a second photo of the authentication face information are photos of a same person, the terminal of the system administrator transmits same-person check information generated based on the confirm to the face authentication server, and the face authentication server determines that the face authentication has succeeded for the user when the same-person check information indicates that the first photograph and the second photograph are of a same person, and determines that the face authentication has failed for the user when the same-person check information doesn't indicate that the first photograph and the second photograph are of a same person.
However, in an analogous art, Boye discloses wherein: when the face authentication server performs the face authentication, (Boye, [0016]-[0017], [0022], [0078], [0092], describes wherein: when the face authentication server performs the face authentication; also see Figures 1-4)
a system administrator of the face authentication and control system or the user intervenes in the face authentication in a case that there are a plurality of faces of which degree of similarity with a face which the face information represents is within a predefined range among faces which registration information of a system comprising the face authentication server represent, (Boye, [0058]-[0061], [0077], [0088], a system administrator of the face authentication and control system or the user intervenes in the face authentication in a case that there are a plurality of faces of which degree of similarity with a face which the face information represents is within a predefined range among faces which registration information of a system comprising the face authentication server represent; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
the face authentication server transmits face check information to a terminal of a system administrator, the face check information includes information about faces matched by the face authentication information, the face check information includes a photograph of registered face information and a photograph of authentication face information matched by the face authentication server, (Boye, [0058]-[0061], [0077], [0088], describes the face authentication server transmits face check information to a terminal of a system administrator, the face check information includes information about faces matched by the face authentication information, the face check information includes a photograph of registered face information and a photograph of authentication face information matched by the face authentication server; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
the registered face information represents a face of registration information which registered in the face authentication server, (Boye, [0058]-[0061], [0077], [0088], describes the registered face information represents a face of registration information which registered in the face authentication server; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
the authentication face information represents a face of face information of the authentication request information transmitted from the mobile terminal, (Boye, [0058]-[0061], [0077], [0088], describes the authentication face information represents a face of face information of the authentication request information transmitted from the mobile terminal; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
the terminal of the system administrator receives an input from the system administrator representing a confirm about whether a first photograph of the face information and a second photo of the authentication face information are photos of a same person, (Boye, [0058]-[0061], [0077], [0088], describes the terminal of the system administrator receives an input from the system administrator representing a confirm about whether a first photograph of the face information and a second photo of the authentication face information are photos of a same person; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
the terminal of the system administrator transmits same-person check information generated based on the confirm to the face authentication server, (Boye, [0058]-[0061], [0077], [0088], describes the terminal of the system administrator transmits same-person check information generated based on the confirm to the face authentication server; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
and the face authentication server determines that the face authentication has succeeded for the user when the same-person check information indicates that the first photograph and the second photograph are of a same person, and (Boye, [0058]-[0061], [0077], [0088], describes and the face authentication server determines that the face authentication has succeeded for the user when the same-person check information indicates that the first photograph and the second photograph are of a same person; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4) 
determines that the face authentication has failed for the user when the same-person check information doesn't indicate that the first photograph and the second photograph are of a same person, (Boye, [0058]-[0061], [0077], [0088], describes determines that the face authentication has failed for the user when the same-person check information doesn't indicate that the first photograph and the second photograph are of a same person; also see [0016]-[0017], [0022], [0078], [0092]; also see Figures 1-4)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Boye with the method and system of Al-Hamami, Pham, Hoyos and Ohbitsu to include wherein: when the face authentication server performs the face authentication, a system administrator of the face authentication and control system or the user intervenes in the face
authentication in a case that there are a plurality of faces of which degree of similarity
with a face which the face information represents is within a predefined range among
faces which registration information of a system comprising the fare authentication server represent, the face authentication server transmits face check information to a terminal of a system administrator, the face check information includes information about faces matched by the face authentication information, the face check information includes a photograph of registered face information and a photograph of authentication face information matched by the face authentication server, the registered face information represents a face of registration information which registered in the face authentication server, the authentication face information represents a face of face information of the authentication request information transmitted from the mobile terminal, the terminal of the system administrator receives an input from the system administrator representing a confirm about whether a first photograph of the face information and a second photo of the authentication face information are photos of a same person, the terminal of the system administrator transmits same-person check information generated based on the confirm to the face authentication server, and the face authentication server determines that the face authentication has succeeded for the user when the same-person check information indicates that the first photograph and the second photograph are of a same person, and determines that the face authentication has failed for the user when the same-person check information doesn't indicate that the first photograph and the second photograph are of a same person. One would have been motivated to authenticating the identity of a user and securely and accurately authenticating the identity of a user using biometric data and analysis (Boye, [0002]). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439   



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439